United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS         January 16, 2007

                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk
                        ---------------------

                            No. 06-10691
                          Summary Calendar

                       ----------------------

In The Matter Of: JUANITA GARZA

                    Debtor
-------------------------------

JUANITA GARZA

                      Appellant

     v.

JD FOODS INC

                      Appellee


           ---------------------------------------------
            Appeal from the United States District Court
          for the Northern District of Texas, Fort Worth
                           No. 4:05-CV-694
            --------------------------------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     On July 28, 2004, appellant Juanita Garza filed a voluntary

petition under Chapter 13 of the Bankruptcy Code.   On September

2, 2004, appellee J.D. Foods, Inc. filed a motion asking the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
bankruptcy court to lift the automatic stay so that it could

liquidate its claim against the debtor by obtaining a judgment in

pending state-court litigation.    The debtor did not oppose the

motion, and it was granted on September 8, 2004.    The state court

entered a judgment against the debtor in the amount of $62,105.82

on October 4, 2004.    The bar date for filing proofs of claim was

November 24, 2004, but J.D. Foods did not file a claim until

December 17, 2004.     On May 19, 2005, the debtor objected to the

claim on the sole basis that it was not timely filed under 11

U.S.C. § 502(b)(9).1    J.D. Foods responded by filing a motion to

allow the claim as a timely filed informal claim and to permit

amendment of the informally filed claim, arguing that the agreed

motion for relief from the stay constituted an informal proof of

claim that was timely filed and could be amended by a subsequent

formal proof of claim.    The bankruptcy court agreed and granted

the motion.   The debtor appealed, and the district court affirmed

the bankruptcy court’s order.    The debtor appeals yet again.

     The only issue on appeal is whether 11 U.S.C. § 502(b)(9),

as amended by the Bankruptcy Reform Act of 1994, and FED. BANKR.

R. 3001(a), 3002(b), and 3002(c), abrogated the doctrine of

informal proofs of claim.    As the district court correctly

described it:


     1
        According to J.D. Foods’ appellate brief, the debtor
stipulated that she had sufficient non-exempt assets to pay all
claims, including J.D. Foods’ claim, in full.

                                   2
               An informal proof of claim permits a
          bankruptcy court to treat the pre-bar date
          filings of a creditor as an informal proof of
          claim that can be amended after the bar date
          to conform with, inter alia, the requirements
          of Rule 3001(a) of the Federal Rules of
          Bankruptcy Procedure.    See, e.g., Barlow v.
          Waterman & Associates, Inc. (In re Waterman &
          Associates, Inc.), 227 F.3d 604, 608 (6th Cir.
          2000). The idea of informal proof of claims
          has been in existence for nearly a century.
          Id. (citations omitted).

The debtor’s argument that the Bankruptcy Reform Act of 1994

somehow abrogated the informal proof of claim is wholly

unsupported by any citation to authority.   As the district court

noted, subsequent to the adoption of the Bankruptcy Reform Act of

1994, this court specifically upheld the existence and validity

of informally filed proofs of claims.   See Nikoloutsos v.

Nikoloutsos (In re Nikoloutsos), 199 F.3d 233, 236-37 (5th Cir.

2000).   The Sixth Circuit’s decision in In re Waterman, cited in

the district court’s opinion, addressed the specific argument

that the debtor makes here and summarily rejected it.     See Barlow

v. M.J. Waterman & Assocs. (In re M.J. Waterman & Assocs.), 227

F.3d 604, 608 n.4 (6th Cir. 2000) (“To the extent Waterman

maintains that the informal proof of claims doctrine has been

invalidated by the Bankruptcy Reform Act of 1994 (the ‘1994

Act’), we summarily dispense with this claim. . . . [T]here are

numerous cases throughout the country which have allowed informal

claims . . . even after the enactment of the 1994 Act. [And]

Waterman has failed to cite a single case in which § 502(b)(9) of


                                3
the 1994 Act has been employed to bar informal claims.   We find

that the informal proof of claims doctrine is still very much

alive.” (citations omitted)).   We agree and reject the debtor’s

argument.

     The judgment of the district court affirming the order of

the bankruptcy court is AFFIRMED.




                                 4